IN THE MISSOURI COURT OF APPEALS
             WESTERN DISTRICT
SEAN TATE,                              )
                                        )
             Appellant,                 )
                                        )
v.                                      )      WD82725
                                        )
TROY DIERKS,                            )      Opinion filed: September 22, 2020
                                        )
             Respondent.                )

APPEAL FROM THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
        THE HONORABLE S. MARGENE BURNETT, JUDGE

               Division Two: Karen King Mitchell, Presiding Judge,
           Anthony Rex Gabbert, Judge and W. Douglas Thomson, Judge

       Sean Tate (“Tate”) appeals from the Judgment of the Circuit Court of Jackson

County following a jury trial in a wrongful death action in favor of Troy Dierks

(“Dierks”) and against Tate. On appeal, Tate claims the trial court erred in denying

his motion for new trial for reason that the court abused its discretion in excluding

the testimony of witness Jeffrey Frazier (“Frazier”). We affirm, finding that the trial

court acted within its discretion in excluding Frazier’s testimony.

                          Factual and Procedural History
      The material facts are not in dispute.     This case arises out of a fatal crash

involving a tractor-trailer driven by decedent Alan Tate (“Decedent”), Tate’s father.
Decedent was employed by Whimsy, Inc. (“Whimsy”), a Chicago-based trucking

company with a terminal in Kansas City, Missouri. On March 24, 2016, Decedent

departed from Sedalia, Missouri, driving his tractor-trailer along Highway 50 en

route to Kansas City, Missouri. Decedent lost control of his truck in Lee’s Summit

and crashed into a concrete bridge pylon. Decedent was pronounced dead at the scene

of the crash.

        Two claims were filed as a result of this accident.1 First, Tate, Decedent’s only

surviving child, filed a workers’ compensation claim against Whimsy in 2016. During

the pendency of the workers compensation claim, Tate’s counsel deposed John

Wardlow (“Wardlow”), a Whimsy driver and former co-employee of Decedent. That

deposition revealed the identity of Frazier, who was employed by another trucking

company. Wardlow testified that Frazier had contacted him two to three weeks prior

to the fatal crash, stating that he had observed the front right wheel of Whimsy truck

#2610 – the truck which Decedent operated on the day of the crash – “wobbling.”

Wardlow further testified that he spoke to Whimsy’s lead mechanic, Dierks, about

the wobbly wheel.

        After learning about the alleged problem with Whimsy truck #2610, on July

31, 2017, Tate filed a wrongful death lawsuit against Dierks which is the subject of

this appeal. The petition referenced Frazier and his observations of the wobbly wheel.

Discovery ensued in the wrongful death case, during which Tate did not identify

Frazier as a witness in answer to interrogatories. On April 18, 2018, the trial court


        1
           Relevant to our analysis, counsel representing Whimsy in the worker’s compensation case also represented
Dierks in the wrongful death lawsuit.

                                                        2
set a trial date of January 28, 2019, and entered its scheduling order setting deadlines

for the remainder of the case. Pursuant to the trial court’s scheduling order, witness

lists were to be filed on or before January 8, 2019. Tate filed his witness list on

January 8, 2019. Tate did not name Frazier on his witness list.

       Also on January 8, 2019, Dierks filed his first motion in limine and suggestions

in support of same. Dierks specifically requested therein that “[p]laintiff should be

precluded from calling any witnesses not previously disclosed in [p]laintiff’s discovery

responses,” specifically citing Tate’s responses to Interrogatories No. 2 and 12. Tate

agreed to the motion in limine and, pursuant to a stipulation of the parties, the

motion in limine was sustained by the trial court.

       On January 23, 2019, less than five days before trial, Tate notified Dierks that

Frazier had been served with a subpoena to appear at trial, and indicated his

intention to call Frazier as a witness. The next day, Dierks filed a motion to exclude

testimony of undisclosed witness Frazier. On January 28, 2019, the day of the jury

trial, the trial court held a hearing prior to jury selection and ruled that Frazier would

not be allowed to testify because he had not been identified in the interrogatory

answers or on the witness list. Tate requested that he be allowed to make an offer of

proof of the testimony of Frazier, which the court heard prior to commencing trial. At

the conclusion of the trial, the jury found in favor of Dierks. Tate filed a timely motion

for new trial which included the point appealed herein, and such motion was denied

by the trial court.




                                            3
      Tate now appeals. Further factual details will be outlined as relevant in the

analysis below.

                                Standard of Review

      “Trial courts have broad discretion in administering rules of discovery, which

this Court will not disturb absent an abuse of discretion.” State ex rel. Delmar

Gardens N. Operating, LLC v. Gaertner, 239 S.W.3d 608, 610 (Mo. banc 2007). More

specifically, “[t]he trial court has broad discretion in admitting or excluding testimony

on the basis of nondisclosure in interrogatories.” DeLaporte v. Robey Bldg. Supply,

Inc., 812 S.W.2d 526, 533 (Mo. App. E.D. 1991). Reversal of a discretionary ruling is

warranted only when the lower court ruling is “clearly against the logic of the

circumstances then before the court and is so arbitrary and unreasonable as to shock

the sense of justice and indicate a lack of careful consideration.” State ex rel. Webster

v. Lehndorff Geneva, Inc., 744 S.W.2d 801, 804 (Mo. banc 1988). “[I]f reasonable men

can differ about the propriety of the action taken by the trial court, then it cannot be

said that the trial court abused its discretion.” Id.   Discretionary rulings are

presumed correct and the appellant has the burden of proving that there has been

error. Id.

                                          Analysis

      In his sole point on appeal, Tate argues that Frazier should have been

permitted to testify at trial. Tate argues that, although Frazier was not disclosed on

the pre-trial witness list as required by the trial court, his identity and the nature of

his testimony were effectively provided by his petition and interrogatory answers.



                                           4
Tate argues alternatively that if the interrogatory answers did not adequately

identify Frazier as a witness, opposing counsel’s knowledge of Frazier’s identity and

his expected testimony demonstrates the absence of prejudice toward Dierks. We are

not persuaded.

      Missouri law has established that the trial court has broad discretion to

exclude testimony of witnesses not properly disclosed in interrogatory responses:

      The trial court is vested with broad discretion to admit or reject
      testimony of a previously undisclosed witness whose identity may have
      been requested by interrogatory, and this court reviews only for abuse
      of that discretion .... ‘The primary purpose of interrogatories is to aid the
      litigants to find out prior to the trial what the facts are, so that
      controversial issues can be ascertained and the preparation for trial and
      the trial limited to them all to the end of obtaining substantial justice
      between the party’s litigant ....’

Trident Grp, LLC v. Miss. Valley Roofing, 279 S.W.3d 192, 201 (Mo. App. E.D.

2009) (quoting Johnson v. National Super Markets, Inc., 710 S.W.2d 455, 456

(Mo. App. E.D. 1986)).

      First, Tate argues that by referencing Frazier in his petition, he effectively

provided Frazier as a witness because he gave Frazier’s name and the nature of his

testimony. Regarding Frazier, Tate’s petition reads as follows:

             9.    Dierks was told by a truck driver employed by Whimsy
      Trucking named John Wardlow, that he, John Wardlow, had received
      firsthand information from a man named Jeff Frazier that indicated
      that Frazier had seen the front wheels of [Decedent’s] truck . . .
      wobbling.

Tate’s assertion that Frazier and his testimony was effectively provided in the

petition is misguided. Supreme Court Rule 55.05 provides that “[an] … original claim



                                           5
… shall contain (1) a short and plain statement of the facts….”2 A petition’s ‘short

and plain statement of the facts’ is no substitute for the rigors of the discovery

process. Rather, the varied discovery tools available to counsel in the discovery

toolbox are designed to illuminate the salient facts associated with a case. A party’s

understanding of the facts, and of relevant witnesses and exhibits, will develop and

mature as investigation and discovery occur following the petition’s filing. At its most

simplistic, opposing counsel cannot know from the petition’s short and plain

statement whether the person named even has the capacity to testify. Given that

Frazier was never identified in Tate’s discovery responses, Dierks would be entitled

to presume that, whatever Tate’s belief at the time the petition was filed, he had

concluded (for any number of possible reasons) that Frazier was not a competent,

available, or helpful witness.

      Further, a petition merely commences a case. The petition’s paragraph nine,

regarding Frazier, is simply an allegation of fact, not a fact itself. As we discuss next,

when a witness is not disclosed after being requested by interrogatory, an allegation

in a petition is simply insufficient to make the leap from petition to the witness stand

for a person named in such petition.

      Tate next argues that he has ‘effectively provided’ Frazier’s name in his

interrogatory answers. “The purpose of pretrial discovery includes facilitating and

expediting the preparation of cases for trial, guarding against surprise and

concealment, reducing delay, and assisting in determining the truth.” Marmaduke



      2
          All references to Rules are to Missouri Rules of Civil Procedure (2020), unless otherwise indicated.

                                                         6
v. CBL & Assocs. Mgmt., 521 S.W.3d 257, 270-71 (Mo. App. E.D. 2017). “If the rules

of discovery are to be effective, …, appropriate sanctions must be imposed on those

who disobey the rules.” Id. at 271.

         Dierks propounded interrogatories number 2 and 12 seeking to elicit those

persons with knowledge about the case. These interrogatories and the answers

thereto are as follows:

         Interrogatory 2. Identify by name, telephone number, and address
         each person who you believe has knowledge or information about the
         claims you have asserted against Defendant in this lawsuit, about any
         of the injuries or damages you may claim in this lawsuit, or about the
         factual allegations contained in your pleadings. For each individual
         identified, please briefly state the nature of the information you believe
         the person possesses.

         ANSWER: [Objections omitted. 3] Without waiving said objection,
         plaintiff is aware of the witnesses listed in the police report (which
         defendant has), with address and phone numbers, defendant, and John
         Wardlow (who defendant has deposed) and defendant’s manager Larry
         King. In addition, Mary Tate, above. In addition, there will be expert
         witnesses designated.

         Interrogatory 12. Please state all facts and identify all witnesses and
         documents that you believe support the claims of negligence or wrongful
         conduct on the part of Defendant that are described in Paragraphs 9
         through 11 of your Petition, as well as any other acts or omissions by
         Defendant that you believe caused or contributed to the cause of
         decedent’s death.

         ANSWER: Defendant Dierks and witnesses Wardlow and King’ [sic]
         depositions in the workers compensation case, which defendant’s

         3
           Tate’s interrogatory answers provided to opposing counsel on March 15, 2018, were in response to Dierks’
interrogatories dated December 14, 2017. No request for an extension was requested by
Tate, and none was granted. Thus, Tate’s answers were in violation of Rule 57.01(c)(1), which requires answers be
provided within 30 days after service of the interrogatories and the objections would not have been well taken by the
Court.

                                                         7
        attorneys have possession of [sic]. Other discovery is ongoing, so
        additional information will be supplemented by an appropriate expert
        witness, who will inspect the truck.

        Tate did not disclose Frazier in Interrogatory 2.                       First, Tate references

witnesses named in the police report.                 In his petition, Tate has alleged Frazier

observed the wobbly wheel weeks prior to the accident. Therefore, Frazier would not

be a witness listed on the police report created on the day of the fatal accident.

Neither is Frazier identified by proper name, as Tate did with other witnesses

(Wardlow, King, and Mary Tate). It is also clear that Frazier is not an expert witness,

and thus is not named by Tate’s collective reference to expert witnesses.

        It is equally clear that Tate did not disclose Frazier in Interrogatory 12. Tate

argues that there was an obvious mistake in this answer in that the preposition ‘in’

should have been inserted after the word ‘witnesses’ so that the answer would read

‘witnesses in Wardlow and King depositions.’” He reasons that in the face of his

typographical error, “witnesses Wardlow and King’ depositions” properly disclosed

Frazier because not only did opposing counsel understand the meaning of the answer,

but also that the only “witness named” in the Wardlow deposition was Frazier. These

arguments fail.4

        First, Tate’s argument requires Dierks to presume there was a word missing

when there was no reason for Dierks to do so.                       Second, if Dierks made such a

speculative presumption, then Dierks would be required to correctly guess not only




        4
         Notably, Tate admits in his brief that his interrogatory answer was “incomplete” and “should have been
answered by naming Jeff Frazier.”

                                                      8
what word was missing, but where in the sentence the missing word should be

inserted. Clearly, Tate’s omission changed the meaning of his answer on its face. By

omitting the preposition “in”, the word “witnesses” modified the names it immediately

followed: Wardlow and King. Dierks simply had no reason to speculate that a word

was missing from this particular answer.

      Next, Tate argues that Dierks understood his answer to Interrogatory 12,

despite the error.    Not only is this speculative, at best, but the trial record

demonstrates that Dierks did not understand Tate’s intended answer. At the hearing

on Dierks’ motion to exclude Frazier, counsel for Dierks stated: “[I]t wasn’t witnesses

identified in Wardlow and King’s depositions, as he put in his [motion to exclude]

response. It was witnesses Wardlow and King. He identified those witnesses, not

witnesses in those depositions.” Hence, there was no clear understanding by Dierks

of what was meant by Tate in his answer to Interrogatory 12. Opposing counsel

cannot be tasked with reading words into discovery responses where they do not exist.

      Further, Tate argues that Dierks must have known of Frazier’s existence

because witnesses in the Wardlow deposition were limited to Frazier. This is a

second-step argument, in that for us to consider it we must first find that Dierks had

a duty to know of the missing word in Interrogatory 12, “in”, which we do not, and

neither did the trial court find such a duty.

      Finally, Tate argues that although he did not specifically identify Frazier as a

witness in his answer, Dierks did not seek clarification regarding Tate’s answer to

Interrogatory No. 12.    This is simply not relevant; Dierks had no duty to seek



                                           9
clarification.       We echo the words of the trial court: “[T]hey don’t have to [seek

clarification]. That’s not their obligation. It’s your obligation.” Indeed, Rule 56.01(e)

imposes a duty to seasonably supplement prior discovery responses. It was Tate who

had the duty to supplement his answers, not Dierks’s duty to seek clarification.

       Moreover, the trial court also found that Tate failed to disclose Frazier as a

witness in accordance with its scheduling order. At paragraph 10, the court’s order

required:

       The parties shall file witness/exhibit lists on or before 10 days before
       Pre-trial.5 The witness/exhibit lists shall include all person and exhibits
       then known and reasonably expected to be offered at trial and said list
       shall include detail as to make the witnesses and exhibits reasonably
       identifiable, including the addresses and phone numbers of all
       witnesses.

       While Tate timely filed his witness list on January 8, 2019, it failed to identify

Frazier. In violation of the court’s order, Tate sought to disclose Frazier as a witness

five days prior to trial, and more than two weeks after witness lists were to be filed

with the court. Rule 62.01 provides that once entered, the court’s scheduling order

controls the subsequent course of the action. Setting a deadline for the specific

disclosure of witnesses to be called at trial is a proper use of a scheduling order.

       Tate argues that he did not disclose Frazier in a timely manner pursuant to

the scheduling order’s deadline because at the time of filing his witness list, Tate did

not know Frazier’s whereabouts or contact information. Tate “did not believe it was

appropriate to list a trial witness whose whereabouts was unknown and who would



       5
           There is no argument that ‘ten days before Pre-trial’ was January 8, 2019.

                                                         10
consequently not be called at trial.”6 We find this argument disingenuous. At a

minimum, Tate could have disclosed Frazier in a timely manner by providing the

information known at that time – namely, Frazier’s name and the fact that his

whereabouts were being investigated.7 Instead, despite the apparent importance of

Frazier’s testimony and knowing that he wanted to call Frazier, Tate demonstrated

no compliance with the trial court’s scheduling order and remained silent on his

intentions.

         Not only was Frazier not identified in Tate’s interrogatory answers and the

witness list, Tate stipulated to the exclusion of any undisclosed witnesses, including

Frazier. Dierks filed his first motion in limine on January 8, 2019 – the same day

Tate’s witness list was filed with the court – seeking to preclude any undisclosed

witnesses from testifying. Tate argues that this demonstrates Dierks’ knowledge of

Frazier and his testimony.8 To the contrary, the motion in limine sought to exclude

any undisclosed witness or hearsay statements.                                  Further, while Dierks had

knowledge of the petition’s allegation regarding Frazier, any mention of Frazier in

the motion in limine demonstrates Dierks’ concern with how such allegation might

be proven by Tate given that Frazier himself would not be testifying since he was not



         6
            This argument is contrary to Tate’s repeated assertion that the existence of Frazier and his testimony were
known by both parties for nearly two years prior to trial. Further, the inability to locate witnesses just days before
trial is yet another appropriate reason a trial court might require the parties to identify their witnesses at some
reasonable time prior to the trial.
          7
            In the words of the trial court, “[E]ven if you only had a name, that person should have been identified in
some fashion. In an answer to an interrogatory or a witness list.” Trial Tr., 15, Jan. 28, 2019.
          8
            Tate relies partially on the fact that Dierks trial counsel represented Whimsy in the worker’s compensation
case, and thus heard Wardlow’s deposition in which Wardlow identified Frazier and what Frazier saw. This, however,
provided Dierks with no more information than the allegation made in the petition, and neither did it provide Dierks
with Frazier’s capacity to testify or other vital information necessary to prepare for trial. Further, it does not justify
the failure to name Frazier in interrogatory answers or the witness list.

                                                           11
listed in the interrogatory answer or the witness list. Moreover, if Tate was, in fact,

investigating Frazier’s whereabouts in order to enable his disclosure as a witness, it

is illogical that Tate would have stipulated to such a request.

         Tate’s final argument is that even though Dierks stipulated to the motion in

limine excluding non-disclosed witnesses, and even though Frazier was not disclosed

as a witness in the interrogatory answers or included on the witness list, Dierks

suffered no prejudice because he knew of Frazier’s identity and the likely contents of

his testimony. Further, Tate claims Dierks was not prejudiced because Dierks had

the opportunity to interview or depose Tate in the five days before trial. We cannot

agree.

         Prior to imposing sanctions upon the errant party “[the] trial court first will

determine whether in the particular situation the opposing party has been

prejudiced.”    Laws v. Wellston, 435 S.W.2d 370, 375 (Mo. 1968).          “In making a

determination as to prejudice to the adversary the trial court should not ignore the

spirit of the rule; i.e. that the rules of discovery were designed to eliminate, as far as

possible, concealment and surprise ....” Crompton v. Curtis-Toledo, Inc., 661 S.W.2d
645, 650 (Mo. App. E.D. 1983).

         Rule 61.01(b) grants trial courts the power to take “just” action in regard to a

party’s failure to answer interrogatories. “Whether a party is prejudiced by evasive

answers to interrogatories so that exclusion of testimony is proper is a matter left to

the discretion of the trial court.” McClure v. McIntosh, 770 S.W.2d 406, 410 (Mo. App.




                                            12
E.D. 1989) (citing Missouri Highway and Transportation Commission v. Pully, 737
S.W.2d 241, 245-46 (Mo. App. W.D. 1987)).

      Here, it is clear Dierks was entitled to rely on Tate’s answers to interrogatories

in determining how to prepare his defense. Further, Dierks was entitled to rely on the

witness list filed by Tate. Without being named in discovery or on the witness list,

Dierks may reasonably rely on Frazier’s apparent absence and prepare for trial

accordingly. Further, the fact that Dierks was allowed to interview Frazier a few

days prior to trial is insignificant in that it does not make up for the inability to

prepare for Frazier’s testimony in the years leading up to trial and leaves Dierks in

an unenviable trial position.

      A trial court has broad discretion in choosing a remedy for a party’s failure to

disclose a witness during discovery. Fairbanks v. Weitzman, 13 S.W.3d 313, 327 (Mo.

App. E.D. 2000). “Exclusion of testimony is an available sanction where a party has

failed to identify a witness in response to interrogatories.” Moore v. Weeks, 85 S.W.3d
709, 722 (Mo. App. W.D. 2002) (citing Garrison v. Garrison, 640 S.W.2d 179, 180 (Mo.

App. E.D. 1982)). Under these circumstances, it was well within the trial court’s

discretion to exclude the proffered testimony as a sanction for failing to identify

Frazier as a witness in response to interrogatories as well as the court’s scheduling

order. Had the trial court ruled otherwise and allowed Frazier to testify, Dierks

clearly would have been prejudiced. We find that the trial court did not abuse its

discretion in excluding such testimony.




                                          13
                                    Conclusion

      The judgment of the trial court is affirmed.




                                       ________________________________________
                                       W. DOUGLAS THOMSON, JUDGE
All concur.




                                         14